Matter of Schunk v Town of York (2021 NY Slip Op 07398)





Matter of Schunk v Town of York


2021 NY Slip Op 07398


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


935 CA 20-00729

[*1]IN THE MATTER OF STEVEN L. SCHUNK AND JAMIE SCHUNK, CLAIMANTS-APPELLANTS,
vTOWN OF YORK AND COUNTY OF LIVINGSTON, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


PAUL WILLIAM BELTZ, P.C., BUFFALO (ANNE B. RIMMLER OF COUNSEL), FOR CLAIMANTS-APPELLANTS.
LIPPMAN O'CONNOR, BUFFALO (MATTHEW J. DUGGAN OF COUNSEL), FOR RESPONDENT-RESPONDENT TOWN OF YORK.
WEBSTER SZANYI LLP, BUFFALO (PETER L. VEECH OF COUNSEL), FOR RESPONDENT-RESPONDENT COUNTY OF LIVINGSTON. 

	Appeal from an order of the Supreme Court, Livingston County (Thomas E. Moran, J.), entered June 5, 2020. The order denied the motion of claimants for leave to reargue and renew their application for leave to serve a late notice of claim. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of Schunk v Town of York ([appeal No. 1] — AD3d — [Dec. 23, 2021] [4th Dept 2021]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court